DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 12-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US Patent Appl. Pub. No. 2013/0187258 A1).
[Re claim 1] Lu discloses the composite die, comprising: a base substrate (20); a first die (44) over the base substrate (20); a second die (44) over the base substrate and adjacent to the first die; an underfill layer (52) between the first die (44) and the base substrate (20), between the second die (44) and the base substrate (20), and between the first die (44) and the second die (44), and wherein a trench (54) into the underfill layer (52) is between the first die (44) and the second die (44); and a mold layer (56) over the first die and the second die, wherein the mold layer (56) fills the trench (54) (see figure 1-5C and paragraph [0007]-[0019]).  
[Re claim 2] Lu also discloses the device wherein a depth (54A) of the trench (54) is less than a thickness (44A) of the first die (44) and a thickness of the second die (44) (see figure 4B and paragraph [0014]-[0015]).  
[Re claim 3] Lu also discloses the device wherein a depth (54A) of the trench (54) is greater than a thickness (44A) of the first die (44) and a thickness of the second die (44) (see figure 4C and paragraph [0014]-[0015]).
[Re claim 4] Lu also discloses the device wherein the trench (trench 54 may be about 100 percent of height measured from top surface of die 44 to top surface 20A) passes entirely through the underfill layer (52) (see paragraph [0015]).
[Re claim 6] Lu also discloses the device wherein a top surface of the underfill layer (56) is substantially coplanar with a top surface of the first die (44) and the second die (44) (see figure 5A and paragraph [0019]).
[Re claim 7] Lu also discloses the device wherein the base substrate is a passive substrate or an active substrate (see paragraph [0007]).
[Re claim 8] Lu also discloses the device wherein the trench (54) surrounds the first die (44) and the second die (44) (see figure 4A-4D).
[Re claim 12] Lu discloses the method of forming a composite die (64), comprising: attaching a plurality of dies (44) to a surface of a base substrate (20); disposing an underfill layer (52) under and around the plurality of dies (44); forming a trench (54) into the underfill layer, wherein the trench (54) is between neighboring dies (44) of the plurality of dies (44); disposing a mold layer (56) over the plurality of dies (44), wherein the mold layer (56) 26AC2423-US 111079-248349fills the trench (54); and singulating the plurality of dies into a plurality of composite dies (64) (see figure 1-6A and paragraph [0007]-[0021]).
[Re claim 13] Lu also discloses the method wherein each of the plurality of composite dies comprises: a first die (44); a second die (44); a portion of the base substrate (20); and a portion of the trench (54) between the first die (44) and the second die (44) (see figure 6A-7A and paragraph [0020]-[0021]).  
[Re claim 14] Lu also discloses the method wherein the trench (54) is formed after curing the underfill layer (52) (see figure 3-4A and paragraph [0012]-[0014]).
[Re claim 15] Lu also discloses the method wherein the trench (54) is formed with a laser (see paragraph [0014]).
[Re claim 17] Lu also discloses the method further comprising: planarizing the mold layer (56), wherein a top surface of the mold layer, top surfaces of the plurality of dies, and a top surface of the underfill layer are substantially coplanar with each other after the planarizing (see figure 5A and paragraph [0019]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Patent Appl. Pub. No. 2013/0187258 A1) in view of Chiu et al. (US Patent Appl. Pub. No. 2015/0048503 A1).
[Re claim 20] Lu discloses the electronic package, a composite die (64) comprises: a base substrate (20); a plurality of dies (44) over the package substrate, wherein the plurality of dies (44) are adjacent to each other; an underfill layer (52) under and around the plurality of dies; and a trench (54) into the underfill layer, wherein the trench is between a first die (44) and a second die (44) of the plurality of dies; and a mold layer (56) over the plurality of dies, wherein the mold layer fills the trench (see figure 1-6A and paragraph [0007]-[0021]).  However, Lu does not disclose the electronic package comprising a package substrate; and a composite die electrically coupled to the package substrate.  Chiu discloses the electronic package comprising a package substrate (72); and a composite die (70) electrically coupled to the package substrate (see figure 8 and paragraph [0019]).  It would have been obvious to one of ordinary skill in the art at the effective filling date of the claimed invention was to coupling a composite die to the package substrate in the device of Lu in order to improve the re-routability of the composite die.
Allowable Subject Matter
Claims 5, 9-11, 16, 18-19 and 21-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/           Primary Examiner, Art Unit 2895